Citation Nr: 0624274	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-34 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for low back strain with disc protrusion at L5-S1, on 
appeal from the initial determination.  

2.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy, left lower extremity, on appeal 
from the initial determination.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to August 
2003.  

This matter arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that granted service connection for 
low back strain with disc protrusion at L5-S1and assigned a 
noncompensable (zero percent) disability evaluation to the 
same, effective September 1, 2003.

By rating decision in August 2004 the RO increased the 
evaluation assigned for the low back strain with disc 
protrusion at L5-S1 to 10 percent, effective September 1, 
2003.  The RO also assigned a separate evaluation of 10 
percent for radiculopathy, left lower extremity, effective 
September 1, 2003.  The Board construes the appeal for an 
increased rating to include the separate rating assigned for 
the left lower extremity during the course of the appeal.


FINDINGS OF FACT

1.  The veteran's low back strain with disc protrusion at L5-
S1 results in moderate loss of range of motion, but does not 
result in severe loss of range of motion; forward flexion of 
the thoracolumbar spine of 30 degrees or less; severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo -arthritic changes, or narrowing or 
irregularity of the joint space, or with abnormal mobility on 
forced motions; ankylosis; or, incapacitating episodes of at 
least 4 weeks during a 12 month period.  

2.  The veteran's radiculopathy, left lower extremity, 
results in no more than mild incomplete paralysis of the 
sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for low 
back strain with disc protrusion at L5-S1, but no greater, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (2003), 5237, 5243 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy, left lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in October 2004, VA informed the veteran of 
the type of evidence needed to support his claim for a higher 
disability rating.  He was advised of his and VA's respective 
duties, and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court, in Dingess, also stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id.  at 491.  

Furthermore, the court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in March 2004, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of March 2004.  Any 
error in failing to provide § 5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id.  (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and  § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  

VA satisfied these duties by issuance of the March and August 
2004 rating decisions, the August 2004 statement of the case, 
and the December 2004 supplemental statement of the case.  

The Board therefore finds that VA has satisfied its duty to 
notify.  See 38 U.S.C.A. §§ 5104 and 7105 (West 2002); 38 
C.F.R. §§ 3.103, 20.1102 (2005); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and providing medical examination when 
necessary to decide a claim.  Service medical records are 
associated with the claims file.  There is no indication of 
additional evidence relevant to the veteran's claim on 
appeal.  The veteran was afforded an appropriate VA 
examination in October 2003 and, without good cause shown, 
failed to appear for a VA examination in July 2004.  The 
Board therefore finds that the duty to assist provisions of 
the VCAA have been complied with.  

Increased Rating

Service connection was established for low back strain with 
disc protrusion at L5-S1 in a March 2004 rating 
determination.  A noncompensable rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Codes 5237-5243, effective 
September 1, 2003, the day after separation from active 
service.  In an August 2004 rating determination this rating 
was increased to 10 percent and a separate 10 percent rating 
was assigned for radiculopathy of the left lower extremity, 
effective September 1, 2003.

The Board notes that the veteran failed to report, without 
good cause shown, for a July 2004 VA examination to determine 
the severity of his disability on appeal.  Because this 
appeal is from an original compensation claim, the Board will 
decide the claim based upon the evidence of record.  See 38 
C.F.R. § 3.655(b) (2005).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

This claim for an evaluation in excess of 10 percent for low 
back strain with disc protrusion at L5-S1, originated from 
the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned to this disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the spine effective 
September 26, 2003.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The RO assigned a disability evaluation, effective September 
1, 2003, under the diagnostic codes for rating disabilities 
of the spine that became effective September 26, 2003.  As 
stated above, the Court has held that revised regulations may 
only be applied from the effective date of those regulations, 
forward.  Therefore, evaluations effective September 1, 2003 
may not be assigned under revised regulations which did not 
become effective until September 26, 2003.  In this case, as 
discussed below, the Board finds that application of the 
criteria in effect before the revision results in identical 
results to application of the criteria in effect after the 
revision.  Therefore, while a change in nomenclature is 
required, such change does not result in any negative impact 
on the veteran.  

An October 2003 VA examination measured range of motion of 
the veteran's thoracolumbar spine as follows: forward flexion 
of 90 degrees, extension of 40 degrees, left and right 
lateral extension of 30 degrees, each, and lateral rotation 
of 45 degrees.  The examiner stated that the veteran had only 
discomfort during the forward flexion and extension but had 
neither discomfort nor pain with the lateral extension and 
rotation.  The veteran denied any fatigue due to his 
disability and demonstrated no decrease in range of motion or 
fatiguability with repetitive motion.  

Physical examination revealed good peripheral pulses and no 
muscle atrophy or wasting in his lower extremities.  Upper 
extremity reflexes were 2/4.  Patellar reflexes were 2/4, 
right ankle jerk was 2/4 and left ankle jerk was 1/4.  Right 
lower extremity strength was 5/5 and left lower extremity 
strength was 5-/5.  No gross sensory deficit was noticed in 
any aspect of his upper or lower extremities.  The veteran 
was negative for straight leg elevation test bilaterally.  
The examiner concluded that the veteran suffered from mild 
radiculopathy to the veteran's left leg.  An x-ray report 
associated with this examination stated that the veteran had 
a normal lumbar spine.

Significantly, during the October 2003 examination, the 
veteran reported an increase in symptoms during flare-ups, 
which occur mostly in the winter and depend upon his 
activities.  He stated that these flare ups usually lasted a 
few days, during which he had  increased stiffness and 
moderate to severe pain in his back, radiating to his left 
leg.  The examiner estimated that the veteran experiences a 
50 percent reduction in flexion during acute flare-ups, 
basing this estimate on the abnormalities found in the 
veteran's x-rays and the abnormalities found during the 
physical examination, which show evidence of mild 
radiculopathy to the left lower extremity.  The veteran also 
complains of numbness in the external and middle aspect of 
his thigh.  

Under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5293, effective 
prior to September 26, 2003, provided that intervertebral 
disc syndrome may be evaluated based upon incapacitating 
episodes or on the basis of separate evaluation of chronic 
orthopedic and neurologic symptoms.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  
Since the record is absent for evidence of any incapacitating 
episodes, an evaluation based on such is not appropriate.

When evaluating intervertebral disc syndrome on the basis of 
chronic manifestations the orthopedic disability is rated 
under criteria for the most appropriate orthopedic diagnostic 
code and the neurologic disability is evaluated under the 
most appropriate neurologic diagnostic code.  Id.  

The Board is aware that Note 1, under DC 5293, defined 
chronic orthopedic and neurologic manifestations as meaning 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When the criteria for rating intervertebral disc 
syndrome were revised, effective September 26, 2003, the 
requirement this requirement that such signs and symptoms be 
present constantly or nearly so was removed from the notes.  
With regard to intervertebral disc syndrome, changes made 
effective September 26, 2003 represented only editorial 
changes required to make the evaluation criteria for 
intervertebral disc syndrome compatible with the new general 
rating formula and did not represent any substantive change.  
See 69 Fed. Reg. 32449 (June 10, 2004).  Therefore, the Board 
finds that an increase in disability due to flare-ups, though 
the increased signs and symptoms are not present constantly 
or nearly so, permits the Board to evaluate the veteran's 
disability of the spine under separate orthopedic and 
neurologic diagnostic codes by application of DC 5293.


38 C.F.R. § 4.71a Diagnostic Code (DC) 5292, effective prior 
to September 26, 2003, is the most appropriate code for 
evaluating the orthopedic manifestations of the veteran's 
disability of the spine as limitation of motion of the lumbar 
spine.  Under this diagnostic code, moderate limitation of 
motion results in a 20 percent rating and severe limitation 
of motion results in a 40 percent rating.  Id.  

The October 2003 medical examiner found the veteran to have 
forward flexion of the lumbar spine of 90 degrees.  However, 
in considering the DeLuca factors, this examiner stated that 
during flare-ups the veteran's forward flexion was reduced by 
50 percent.  A 50 percent reduction in flexion during acute 
flare-ups translates to a forward flexion of 45 degrees.  
This would result in a forward flexion of 45 degrees.  The 
Board finds that a forward flexion of only 45 degrees most 
nearly approximates moderate limitation of motion of the 
lumbar spine.  In complying with DeLuca, a 20 percent rating 
under DC 5292 is warranted.  However, 45 degrees of forward 
flexion does not approximate severe limitation of motion, 
therefore a 40 percent rating under this DC 5292 is not 
warranted.

The Board now turns to whether a rating higher than 20 
percent is warranted under any other applicable orthopedic 
diagnostic code.

A 40 percent rating under DC 5295, effective prior to 
September 26, 2003, requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo -
arthritic changes, or narrowing or irregularity of the joint 
space, or with abnormal mobility on forced motions.  The 
record is absent for any of these criteria.  Even considering 
DeLuca, it cannot be said that the veteran has marked 
limitation of forward bending is the standing position or 
abnormal mobility on forced motions.  Therefore, a rating 
higher than 20 percent under DC 5295 is not warranted.

Under the revised regulations for rating disabilities of the 
spine, effective September 26, 2003, unless intervertebral 
disc syndrome is evaluated based on incapacitating episodes, 
back disabilities are evaluated under the general formula for 
disease and injuries of the spine, whether under DC 5237 for 
lumbosacral strain, or DC 5243, for intervertebral disc 
syndrome.  

A 40 percent rating, under the general formula, requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  No evidence of record indicates that the veteran ever 
experiences less than 45 degrees of forward flexion of the 
thoracolumbar spine, even when considering the tenets of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca.

Ankylosis is "immobility and consolidation of the joint due 
to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing  Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  In this case, the veteran has 
always demonstrated motion of the thoracolumbar spine and has 
never been found to have ankylosis.  Therefore a rating 
higher than 20 percent is not warranted under the general 
formula.

The Board has also considered whether a rating higher than 
the assigned 10 percent, for radiculopathy of the left lower 
extremity, is warranted.  The veteran is currently rated as 
10 percent disabled, under 38 C.F.R. § 4.124a Diagnostic Code 
8520, for mild incomplete paralysis of the left sciatic 
nerve.  Under DC 8520, the criteria for the next higher 
rating, 20 percent, requires moderate incomplete paralysis of 
the sciatic nerve.  Id.  

38 C.F.R. § 4.124 Diagnostic Code 8620 (2005) provides 
ratings for neuralgia of the sciatic nerve, characterized 
usually by a dull and intermittent pain, of 10 percent for 
mild neuralgia and up to a maximum of  20 percent.  38 C.F.R. 
§ 4.123 (2005), for neuritis, is not for application because 
the record is absent for any evidence of loss of reflexes or 
muscle atrophy.  

The veteran has stated that during flare-ups he has moderate 
to severe pain in his back which radiates to his left leg, 
however, there is no finding that he ever experiences more 
than mild pain in his left leg.  Furthermore, while the 
October 2003 examiner found that these flare-ups resulted in 
an increased limitation of motion, he specifically stated 
that the veteran's radiculopathy was mild.  There is no 
evidence showing the contrary.  Therefore, a rating higher 
than 10 percent for mild incomplete paralysis of the sciatic 
nerve would not be appropriate.

In summary, the Board finds that since September 1, 2003, a 
20 percent rating under DC 5292 is warranted for the 
veteran's low back strain with disc protrusion at L5-S1 and 
that the criteria for a rating higher than 10 percent has not 
been met for the veteran's radiculopathy of the left lower 
extremity.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Entitlement to a disability rating of 20 percent, and no 
higher, for low back strain with disc protrusion at L5-S1, 
from May 7, 2004 forward, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 10 percent 
for radiculopathy, left lower extremity, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


